Citation Nr: 1725424	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  12-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder with left lumbar radiculopathy.

2.  Entitlement to service connection for a disability manifested by hair loss.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from June 15, 2009, to April 4, 2016.

4.  Entitlement to a rating in excess of 70 percent for PTSD since April 4, 2016.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from February 1979 to August 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. In December 2014, the Board remanded the issues for additional development.  There has been substantial compliance with the prior remand directives and the case is ready for review.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

While this case was in remand status, the issue of an initial rating in excess of 50 percent for PTSD from June 15, 2009, to April 4, 2016, and in excess of 70 percent thereafter was procedurally prepared and certified for appellate review; therefore, the initial rating issues are also before the Board.


FINDINGS OF FACT

1.  Low back pain was noted at service separation but a chronic low back disorder was not shown.

2.  The current chronic low back disorder was manifested many years after service after a post-service low back injury and is not causally or etiologically related to service.

3.  Alopecia areata manifested by patchy hair loss was manifested during service and resolved during service.

4.  The current male pattern baldness is not a disability for VA compensation purposes, and there was no superimposed injury or disease in service that caused additional disability.

5.  From June 15, 2009, to April 4, 2016, PTSD was manifested by intrusive thoughts, flashbacks, difficulty falling and staying asleep, recurrent nightmares, hypervigilance, restricted affect, social isolation with a stained marital relationship and occasional trips to church or on family outings, exaggerated startle response, mood swings with temper outbursts, some difficulty controlling impulses, and mildly depressed mood, chronic suicidal ideation, and treated with medication.  

6.  Since April 4, 2016, PTSD has been manifested by total occupational and social impairment due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  


CONCLUSIONS OF LAW

1.  A low back disorder with left lumbar radiculopathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A disability manifested by hair loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but no higher, for PTSD have been met for the period from June 15, 2009, to April 4, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Criteria (DC) 9411 (2016). 

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 rating for PTSD have been met since April 4, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran is currently-diagnosed with L4-L5 disc herniation with left lumbar radiculopathy and temporal baldness.  Neither diagnosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  Service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury which created additional disability. 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).

VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Low Back Disorder 

The Veteran contends that the current chronic low back disorder is causally related to a low back injury sustained during service.  He asserts that low back pain had its onset during service and has progressed since service.  

Service treatment records reflect that the Veteran complaints of low back pain at the time of discharge.  Specifically, as service separation, the spine and musculoskeletal system were clinically evaluated as abnormal due to low back pain and he reported that he had back pain when exercising or standing for long periods.  There were no in-service complaints, reports, findings, or treatment for radicular pain affecting the left lower extremity.  Therefore, while back pain was noted, there was no chronic low back disorder identified.

Post-service, the earliest recorded evidence showing back problems is dated in March 1998, approximately six years after service separation.  At that time, the Veteran reported that he had been experiencing low back pain with radiating pain into the left leg for two weeks after lifting a heavy object weighing fifty pounds.  He made no mention of service.  

Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report accurately the history of injury and symptoms in order to receive proper care; therefore, the Veteran's March 1998 statement regarding the onset of back symptoms is credible and of significant probative value and weighs against an in-service onset. 

Next, although the Veteran has competently reported during the course of this appeal that he has experienced low back pain since service, the account is inconsistent with, and outweighed by, the more credible March 1998 statement made approximately six years after service separation and during the course of treatment regarding the history of low back injury and associated symptoms.  The more recent account of low back pain since service separation, which was first made many years after service separation when the memory is less reliable, is less credible, and is of lesser probative value.

Considered together with the more recent but unsupported reports of low back symptoms since service and the post-service evidence showing the onset of symptoms of low back pain with left lumbar radiculopathy immediately after a post-service back injury occurring approximately six years after service separation, the multi-year period between service separation and post-service low back complaints is another factor that weighs against a finding of an in-service onset.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Additionally, after examination of the Veteran and review of the record, an August 2009 VA examiner opined that it was less likely than not that the Veteran's current low back disorder was due to service.  In support of the medical opinion, the examiner explained that, although the Veteran complained of lower back pain in service, he did not have signs and symptoms of a lumbar radiculopathy or a lumbar herniated disc.  The examiner also wrote that a lumbar sprain/strain injury did not evolve into a lumbar radiculopathy or herniated disc.  Because the examiner is trained as a physician and provided sound rationale based on accurate facts and data, the medical opinion is of significant probative value.

The Board has considered the Veteran's lay statements that the current chronic low back disorder is causally related to service.  As a lay person and, under the specific facts of this case, he does not have the requisite medical expertise to be able to diagnose the lumbar disc herniation or render a competent medical opinion regarding its cause where the facts show the onset of current low back pain with left lumbar radiculopathy six years after service separation and immediately following a post-service back injury.  

Disc herniation is complex and involves unseen systems processes and disease processes, some of which are not observable by the five senses of a lay person, and includes various possible etiologies, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose the low back disorder or to opine as to its etiology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's lay statements that the current chronic low back disorder is the result of service is of lesser probative value when weighed against the medical evidence of record.

In sum, the preponderance of the competent lay and medical evidence of record weighs against service connection for a chronic low back disorder; therefore, the appeal is denied.

Disability Manifested by Hair Loss

The Veteran contends that he has hair loss as a result of wearing helmets during service.  He asserts that the current hair loss had its onset during active service and has continued since service.  He seeks service connection on this basis.

The service treatment records show that, from April to May 1991, the Veteran received treatment for patchy hair loss of approximately two months duration soon after returning from service in Saudi Arabia, which was attributed to a diagnosis of alopecia areata.  Also, in June 1992, he reported thyroid problems, hair loss, patches, and bald spots. However, after May 1991, there is no in-service report, complaint, diagnosis, or treatment for alopecia areata.  At the June 1992 service separation examination, the head, scalp, and skin were clinically evaluated as normal.  

Post-service, the Veteran underwent a VA examination in April 2010.  He reported no further treatment for alopecia areata since 1991, which is consistent with the lay and medical evidence contemporaneous to service.  Also, at the April 2010 examination, physical examination of the scalp and hair demonstrated some small hair growth with no patchy hair loss or any area of alopecia areata.  Based on this evidence it is reasonable to infer that the in-service alopecia areata symptoms resolved during service without chronic residuals.  After examination and interview of the Veteran, the examiner opined that the Veteran had some temporal baldness, which was a familial and age-related condition and was not secondary to service.  

In a March 2015 supplemental VA opinion, the same examiner reviewed the record and opined that it was less likely than not that the current hair loss, which was diagnosed as male temporal baldness, had its onset during service or was by any superimposed injury or disease in service.  In support of the medical opinion, the examiner explained that although the Veteran was treated for alopecia areata in April 1991 with Kenalog injections and demonstrated patchy hair loss in the posterior scalp, the follow-up evaluation in May showed hair growth in that area after treatment.  

The examiner also noted that the physical examination in April 2010 demonstrated a clean-shaven head with no patchy hair loss noted in the posterior scalp.  The examiner noted that the Veteran had male pattern baldness in the temporal area which was most likely genetic or familial since it was not noted during service.  The examiner added that there were no thyroid abnormalities noted at the time of the 2010 examination, no history of any treatment for a thyroid abnormality, and the 2005 thyroid screen was normal.   
  
Because the examiner is trained as a physician and provided sound rationale based on accurate facts and data, the March 2015 supplemental medical opinion is of significant probative value.  Although the examiner did not specifically opine on whether the current male temporal baldness was a familial or genetic defect or disease, the examiner opined that there had been no superimposed injury or disease during service; therefore, the Board may reasonably infer from the use of such language that the examiner opined that male temporal baldness was a familial or genetic defect, rather than a disease because the Board directed the examiner to use the language if the examiner opined that the disability was a defect.  

Although the Veteran has asserted that he has a current hair loss caused by service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion the etiology of hair loss when, as the weight of the evidence establishes in this case, the hair loss symptoms manifested during service (i.e. alopecia areata) resolved and differ from current hair loss symptoms (i.e., male pattern baldness), there was no superimposed injury or disease causing additional hair loss disability during service.  

The etiology of male pattern baldness is a medical etiological question dealing with the origin and progression of the Veteran's immune and endocrine systems.  Such nexus opinion requires specific medical knowledge and training.  The current male pattern baldness is a familial defect that began many years after service separation and is unrelated to service.  Familial defects such as male pattern baldness are not disabilities for VA compensation purposes.  

In addition to the laws and regulations outlined above, service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Because the hair loss is attributed to a known clinical diagnosis (i.e., male pattern baldness), the law and regulations pertaining to qualifying chronic disabilities for Persian Gulf veterans are not applicable in this case. 

In consideration of the foregoing, the preponderance of the evidence of record weighs against service connection for a disability manifested by hair loss, the appeal is denied.

Increased Ratings for PTSD

PTSD is rated at 50 percent from June 15, 2009, to April 4, 2016, and at 70 percent thereafter under the criteria at 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  

The Veteran seeks an increased rating of 100 percent for PTSD based on the April 2016 VA examination findings reflecting total occupational and social impairment due to chronic suicidal ideation with previous hospitalization, history of physical assault, verbal aggression, inability to maintain employment due to suspicion of co-workers and neglect of personal hygiene.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given rating and a veteran may be entitled to a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

From June 15, 2009, to April 4, 2016

After review of the lay and medical evidence of record, the evidence is in equipoise on the question of whether the criteria for a 70 percent rating are approximated for this period.  Specifically, the evidence shows that PTSD was manifested by intrusive thoughts, flashbacks, difficulty falling and staying asleep, recurrent nightmares, hypervigilance, restricted affect, social isolation with a stained marital relationship and occasional trips to church or on family outings, exaggerated startle response, mood swings with temper outbursts, some difficulty controlling impulses, and mildly depressed mood, chronic suicidal ideation and treated with medication.  

After review of the record and mental evaluation and interview of the Veteran, an August 2009 VA examiner described the PTSD as "severe" and assigned a GAF score of 43, which is consistent with severe functional impairment or symptoms due to PTSD.  The examiner opined that the symptoms allowed the Veteran to maintain employment but noted that he worked in total isolation and would not be able to work in any type of situation that required interpersonal contact.  The examiner also noted that while the PTSD resulted in occupationally decreased work efficiency occasionally as a consequence of the isolative tendencies, heightened arousal, and impaired sleep.  The examiner added that, socially, the Veteran exhibited deficiencies in most areas as a direct consequence of his extreme isolation, avoidance of family, avoidance of leisure activities, extensive mood swings with temper outbursts.  

Although much of the symptomatology specifically listed in the 70 percent rating criteria were not present for this portion of the rating period, the evidence shows chronic suicidal ideation with hospitalization for suicidal ideation in 2014.  Suicidal ideation is a symptom specifically contemplated by the 70 percent rating criteria. The examiner opined that PTSD was severe and the associated symptomatology had resulted in social impairment with deficiencies in most areas.  

Also, in a June 2009 letter, a private psychologist noted that the Veteran seldom interacted with others outside of his family and was socially isolated and withdrawn.  The June 2009 private psychologist also assigned a GAF score of 50 to 55 for PTSD, which indicates moderate to severe impairment and symptoms.  

Resolving reasonable doubt in the Veteran's favor, the overall PTSD disability picture more closely approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms so that the criteria for a 70 percent rating are met for the period from June 15, 2009, to April 4, 2016. 

The weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 from June 15, 2009, to April 4, 2016.  The evidence does not show that PTSD symptoms were of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that PTSD symptoms cause total occupational and social impairment at any time during the rating period.  

Specifically, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name for any portion of the period.  There are no PTSD symptoms of similar frequency severity, and duration for any period.

Although there is significant social impairment due to PTSD, there was no total occupational or social impairment as evidenced by the fact that the Veteran remained employed during the period and maintained his marriage, albeit strained, during the period.  The overall disability picture for PTSD is more consistent with the 70 percent schedular rating criteria, not the rating criteria for 100 percent. 

For the Period Since April 4, 2016

The evidence is in equipoise on the question of whether the 100 percent rating for PTSD is warranted since April 4, 2016.  After review of the record and interview and examination of the Veteran, an April 2016 VA examiner opined that PTSD symptoms appeared to have increased since the August 2009 VA examination and resulted in total occupational and social impairment due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  

The examiner added that PTSD symptoms would significantly impact the ability to find and maintain gainful employment at that time.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD since April 4, 2016, have been met.

With respect to the claims for an increased rating, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the issue of entitlement to a TDIU is not part of the current appeal.  At the Board hearing, the Veteran testified that he was unable to work because of the nonservice-connected back disability, and he is now in receipt of a 100 percent rating for PTSD from April 4, 2016.  

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for a low back disorder with left lumbar radiculopathy is denied.

Service connection for a disability manifested by hair loss is denied.  

An initial rating of 70 percent for PTSD from June 15, 2009, to April 4, 2016 is granted.

An initial rating of 100 percent for PTSD from April 4, 2016, forward, is granted. 



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


